  Case 1:19-mc-51081-TLL ECF No. 45, PageID.331 Filed 03/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


IN THE MATTER OF THE SEARCH OF:                    CASE NO. 19-MC-51081-3
791 M-61, STANDISH, MICHIGAN
________________________________________________________________________

  MOTION AND ORDER TO SEAL SEARCH WARRANT AND SEARCH
                   WARRANT RETURN
________________________________________________________________________

      THE UNITED STATES OF AMERICA requests that the investigation-

related documents filed, consisting of a Search Warrant, application for a Search

Warrant, and accompanying affidavit filed July 24, 2019, and subsequent search

warrant return filed September 13, 2019, be sealed to avoid compromising an

ongoing investigation, with the exception that the government be permitted,

pursuant to its discovery obligations—Federal Rules of Criminal Procedure 16 and

26.2, 18 U.S.C. § 3500 (the Jencks Act), Brady v. Maryland, 373 U.S. 83 (1963),

Giglio v. United States, 450 U.S. 150 (1972), and the Court’s Standing Order on

Discovery—to produce the investigation-related documents at a later date to any

criminal defendant who has standing to challenge a search or seizure authorized by

these documents or who may need the investigation-related documents to prepare

his or her defense against the charges.
  Case 1:19-mc-51081-TLL ECF No. 45, PageID.332 Filed 03/04/21 Page 2 of 2




      WHEREFORE, the government respectfully requests that the investigation-

related documents described above be sealed until further order of the court.

                                      SAIMA S. MOHSIN
                                      Acting United States Attorney

                                      s/Anca I. Pop
                                      Anca I. Pop
                                      Assistant United States Attorney
                                      101 First Street, Suite 200
                                      Bay City, Michigan 48502
                                      P70032

Dated: March 4, 2021


      IT IS SO ORDERED.



                                      Elizabeth Stafford
                                      United States Magistrate Judge

Entered:   March 4, 2021
